Citation Nr: 0704828	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-20 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee sprain.

2.  Entitlement to service connection for cervical strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from November 1982 to 
November 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

In an April 2004 rating decision, the RO granted service 
connection for mechanical low back pain, thereby resolving 
the veteran's appeal with respect to this issue.  

In October 2006, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.


REMAND

The veteran contends that service connection is warranted for 
residuals of a right knee sprain and a cervical strain.  The 
RO afforded the veteran a VA examination in February 2004 as 
there were records of treatment in service for a right knee 
sprain from June to August 1991 and cervical strain and right 
torticollis in July 1989 and March 1990.  The Board, however, 
finds that the report of this examination is inadequate for 
adjudication purposes. 

The VA examiner noted that the veteran experienced occasional 
intermittent cervical strain without specific findings on the 
current examination other than some mild discomfort at the 
extremes of left lateral bending and that the veteran also 
experienced occasional right knee discomfort with no specific 
pathology identified on the current exam.  The VA examiner, 
however, did not proffer an opinion as to whether it is at 
least as likely as not that the veteran's complained of 
symptoms were etiologically related to symptomatology noted 
in his service medical records.  According to an August 2003 
letter from Dr. D.M., the reported problems associated with 
the veteran's right knee are likely to be recurrent and from 
time to time limit his physical capacity.  On remand, the 
veteran should be afforded a new examination addressing the 
etiology of any current neck and right knee disorders.

The claims file shows that the veteran submitted a copy of 
his service medical records which the RO relied on in the 
adjudication of his claims.  There is no discharge 
examination report of record.  The Board finds that the RO 
should undertake appropriate development to obtain all of the 
veteran's service medical records, to include any discharge 
examination report. 

Lastly, the Board notes that the veteran has not been 
provided with all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006) as he was not 
advised to submit any pertinent evidence in his possession.  
Therefore, while this case is in remand status, the RO or 
Appeals Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is provided.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession.  In 
particular, the RO or the AMC should 
request the veteran to provide any 
outstanding medical records pertaining to 
treatment of his neck and right knee 
since service or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  If the RO or the AMC is unable 
to obtain any pertinent evidence 
identified by the veteran, it should 
request him and his representative to 
submit the outstanding evidence.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
available service medical records or 
service hospitalization records for the 
veteran.  All efforts undertaken and the 
results thereof should be documented in 
the claims folder.   

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed neck 
and right knee disabilities.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
state an opinion with respect to each 
currently present knee or neck disability 
as to whether there is a 50 percent or 
better probability that the disability is 
related to his military service.  The 
rationale for all opinions must also be 
expressed. 

5.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


